DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-7, claim 1 recites a flexible tubing, then recites “said tubing,” then recites “said flexible tubing.” This makes it unclear whether “said tubing” is the same as the flexible tubing or some other element. Claims 2-7 (potentially) depend from claim 1 and are therefore also indefinite. 
Regarding claims 2-4, the claims recite no dependency. Since they are clearly not independent claims (e.g. they lack antecedent basis for numerous limitations) they are indefinite because it is unclear what structure is contemplated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Coucher (US 3,938,525), Hirschfeld (US 5,242,442) and Buelna (US 5,605,539).
 Regarding claims 1 and 2, Coucher discloses a cold plasma device that includes a rigid tube (16, fig. 3) with an electrode within the tube, the electrode comprising a conductive connector with proximal and distal end surfaces (26). The conductive connector has a channel for allowing the passage of a fluid (i.e. 26 is a tube). The distal end surface of the conductive connector is outside of the channel (fig. 3). Coucher further discloses the electrode comprises a (hollow) conductive wire which connects to the distal end surface and extends substantially along the length of the rigid tubing (24, fig. 3). The distal end (i.e. the distal half) of the rigid tube has an insulating tip (23, col. 4 lines 18-23) through which the conductive wire extends (fig. 3). Coucher does not disclose a hand piece with the attendant structure. However, hand pieces/grips/handles are extremely common in the art and Applicant has not disclose that providing a device with a hand piece produces an unexpected result. Hirschfeld discloses an ablation device 
Regarding claim 4, “molded” is a product-by-process limitation (see MPEP 2113) and any material that allows a hand piece to be gripped (i.e. all of them since hand pieces are specifically designed to be gripped) can be considered a “grip material.” Therefore, since the hand piece of Hirschfeld is not explicitly designed to slip out of a user’s grasp, it can be considered to comprise a grip material.
Regarding claim 6, the language of “connected together to form a bundle” is extremely broad. All the elements in the handpiece of Coucher-Hirschfeld-Buelna can be considered connected together to form a bundle, the bundle being an operational ablation device. While not applied here, note also that making elements integral is an obvious modification (MPEP 2144.04(V)(B)).
Regarding claim 7, neither Coucher, Hirschfeld nor Buelna as discussed above disclose a funnel connector. However, a “funnel” is a common shape and Applicant has not disclosed that using a funnel produces an unexpected result. Buelna discloses the conductive connector tube has a funnel shape (32, fig. 2). Further, making separable is an obvious modification (MPEP 2144.04(V)(C)). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Coucher-Hirschfeld-Buelna with any number of connectors in the fluid pathway having any commonly known shape, including a funnel shape as taught by Buelna, that would produce the predictable result of allowing a fluid to move through the device in a desired manner.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Coucher, Hirschfeld and Buelna, further in view of Tabermejo (US 2005/0240177).
Regarding claim 3 neither Coucher, Hirschfeld nor Buelna disclose the use of nickel plated brass alloy. Tabermejo discloses an ablation devices and suggest conductive components may be made out of several different materials including nickel plated brass ([0016]). Therefore, before the filing date of the application it would have been obvious to one of ordinary skill in the art to use any commonly known conductive material for any part of the device of Coucher-Hirschfeld-Buelna, including nickel plated brass as taught by Tabermejo, that would produce the predictable result of a device that has desired mechanical and/or electrical properties.

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Coucher, Hirschfeld and Buelna, further in view of Ineson (US 2003/0088247).
Regarding claim 5, neither Coucher, Hirschfeld nor Buelna disclose the hand piece has a plurality of support elements for the PCB. Ineson discloses an ablation device with a PCB (62, fig. 3) supported by a plurality of support elements (70). Therefore, before the filing date of the application, it would have been obvious to provide the device of Coucher-Hirschfeld-Buelna with PCB support structures as taught by Ineson to produce the predictable result of supporting the PCB.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the general teaching to use PCBs for switches in .
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794